ORDER
On 15 May 1944, Manuita of Ta’u, Manu’a filed an application to register the matai name “Atiu”. The application was verified before District Judge Nua of Ta’u, Ma-nu’a, and forwarded to the Attorney General. Notice was *183duly posted on 22 May 1944. On 21 June, Siva of Ta’u, Manu’a, filed his objection to the registration of the name and claimed that he was entitled to hold this name himself.
On 21 February 1945, when this case was called for trial before the High Court, both parties being present, it was agreed in open court that the case would be continued until the following day in order that the family could have a further meeting and conference in an effort to agree upon one person to hold this title. When the case was again called for trial on Thursday, 22 February 1945, Siva of Ta’u, Manu’a and Manuita of Ta’u, Manu’a, both announced in open court that the family had held another meeting during the preceding evening and all parties to the controversy had agreed that Manuita of Ta’u, Manu’a should hold the matai name “Atiu” and Siva thereupon withdrew his objection and his application. Now, therefore,
IT IS ORDERED, ADJUDGED AND DECREED that Manuita of Ta’u, Manu’a, is the true and lawful successor of the holder of the name “Atiu” and that he be allowed forthwith to register this name.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the court cost in this case be taxed in the sum of $30.00, $5.00 of which is taxed and shall be paid in equal parts by Manuita and Siva of Ta’u, Manu’a.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that a certified copy of this order be delivered to the Attorney General of American Samoa.